Name: Council Regulation (EEC) No 660/93 of 16 March 1993 extending the 1992/93 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product
 Date Published: nan

 24. 3 . 93 Official Journal of the European Communities No L 71 /1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 660/93 of 16 March 1993 extending the 1992/93 marketing year in the milk and beef and veal sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forth ­ coming marketing year, which will involve delay in the fixing of those prices ; whereas the 1992/93 marketing year must therefore be extended in the milk sector until 30 June 1993 and in the beef and veal sector until 4 July 1993, HAS ADOPTED THIS REGULATION : Article 1 1 . The 1992/93 milk year shall end on 30 June 1993 and the 1993/94 milk year shall begin on 1 July 1993. 2. The 1992/93 marketing year for beef and veal shall end on 4 July 1993 and the 1993/94 marketing year shall begin on 5 July 1993. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1993 . For the Council The President B. WESTH (') OJ No L 148, 28 . 6. 1968 , p. 13 . Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30. 7. 1992, p. 64). (2) OJ No 148, 28 . 6 . 1968, p. 24. Regulation as last amended by Regulation (EEC) No 125/93 (OJ No L 18 , 27. 1 . 1993, p. 3).